DETAILED CORRESPONDENCE
This is the second office action regarding application number 16,951,171, filed 11/18/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The applicant’s amendment, filed 11/21/2022, has been entered.  Claims 1-10 are now pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto (US20120019061A1) in view of Baxter (EP3273509B1) (see attached reference for citations).
Regarding claim 1,
Yoshimoto teaches a battery module [0001], comprising:
a plurality of battery cells (Fig. 2, 1; [0092]) connected in series with each other [0092];
 a first FPCA (Fig. 2, 50; [0115]) including a first flexible substrate (Fig. 2, base surface of 50);
and voltage sense lines (Fig. 7, 51; [0095]) connected with voltage sense tabs (Fig. 42, 842; [0451]) and temperature sense lines (Fig. 7, 52; [0093]) connected with temperature sense tabs ([0141], “reflow solder”; it is the examiners position that the solder on the temperature sense lines reads as a tab because it is a metal protrusion for electrical connection) formed on the first flexible substrate (Fig. 7, 50; [0141]); the examiner notes that the voltage sense tabs and its voltage sense lines are formed on the first flexible substrate (Fig. 7, 50; [0138]);
the voltage sense tabs are electrically connected with a positive terminal or a negative terminal of the battery cells to measure the voltage of the battery cells (Fig. 2, 1; [0095], “connected to the positive electrode terminal and the negative electrode terminal…detecting the voltage”); 
a second printed circuit assembly, or PCA (Fig. 2, 20; [0094]) capable of detecting the temperature based on a change of resistance of the temperature sensing element [0097], including a second substrate (Fig. 1, base surface of 20; [0097]);
and a temperature sensor (Fig. 2, 30; [0097]) and connection tabs [0141], “reflow solder”; it is the examiners position that the solder on the temperature sensor reads as a tab because it is a metal protrusion for electrical connection) spaced apart and electrically connected with each other through conductive traces (Fig. 1, 20; [0141]; it is the examiners position that the second PCB including a second substrate requires conductive traces in order for electrical signals from 52 to be properly received, such that the connection tabs and the temperature sensor are electrically connected through such traces because without them the circuit would be incomplete and no electrical connection would be present; accordingly, the conductive traces indirectly connect the connection tabs and temperature sensor by sustaining their electrical connection via temperature detecting lines 52) formed on the second substrate (Fig. 1, 20, [0141]),
wherein the temperature sensor is arranged to abut the battery cells [0145],
and the connection tabs are connected to the temperature sense tabs (Fig. 13, 57) so as to transmit the temperature signals detected by the temperature sensor to the temperature sense lines of the first FPCA ([0186], “PTC elements 60 are inserted in the voltage detecting lines 51”).
While Yoshimoto fails to teach a thermistor and flexible chip explicitly, Baxter teaches a using a thermistor with a flexible chip (Fig. 40, 4020; [0111]; [0114], “flexible chip”) in order to monitor the temperature of individual battery cells and communicate with a flexible circuit assembly 3810 and flexible in order to allow the thermistor to better hold the temperature sensing chip [0114].  Additionally, the examiner notes the use of the word “flexible” is a vague term encompassing many different materials. Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to substitute the thermistor and flexible substrate of Baxter with the second substrate of the battery module of Yoshimoto in order to measure individual voltages of the cells and thus their temperatures as well as allow the thermistor to better hold the temperature sensing chip by being able to flex, improving the range of operable conditions.
Regarding claim 2,
Modified Yoshimoto teaches the battery module of claim 1 (see elements of claim 1 above), wherein the plurality of battery cells are arranged in a stacked manner (Fig. 2, 100, 1), the positive terminal and the negative terminal are disposed at the end parts in each of the battery cells (Fig. 2, 2, 3; [0142]).
Regarding claim 3,
Modified Yoshimoto teaches the battery module of claim 2 (see elements of claim 2 above), wherein the battery module comprises a pair of end plates (Fig. 2, 80; [0122], “two end plates”) disposed at both ends of the battery cells along a stacking direction [0122], a pair of side plates (Fig. 2, 20 b; [0163]) disposed along the stacking direction and oppositely arranged in regard to the positive terminal and the negative terminal ([Fig. 2, 20 b), and a cover plate (Fig. 17, 760; [0241]) and a bottom plate (Fig. 52, 896) respectively covered on the upper and lower sides of the battery cells along the stacking direction (Fig. 2, “stacked direction”).
Regarding claim 4,
Modified Yoshimoto teaches the battery module of claim 3 (see elements of claim 3), wherein the side plates are formed mounting bases thereon ([0163], “upper wall portion…lower wall portion”; it is the examiner’s position the upper and lower portions are mounting bases because they are square regions with screws for mounting the side plates [0163]).
Regarding claim 5,
Modified Yoshimoto teaches the battery module of claim 3 (see elements of claim 3 above), wherein the battery module comprises a second FPCA (Fig. 2, 50; [0136]), the second FPCA and the first FPCA are arranged opposite each other at both ends of the battery cell [0136] towards the side plate (Fig. 2, 20 b), and are bent towards each other at the junction of the side plate and the end plate (Fig. 2, 50; [0136], “two FPC are each bent on end plate 80”). 
Regarding claim 6,
Modified Yoshimoto teaches the battery module of claim 5 (see elements of claim 5 above), wherein the ends of the first FPCA and the second FPCA which are bent towards each other (see elements of claim 5 above) are respectively provided with a connector (Fig. 1, 400; [0091]) for connecting with an external monitoring system (Fig. 1, 200; [0002], “currents of the battery cells are monitored in a battery ECU”). 
Regarding claim 7,
Modified Yoshimoto teaches the battery module of claim 2 (see elements of claim 2 above), wherein the battery cells are grouped (Fig. 2, 100) and each group of the battery cells is provided with a busbar (Fig. 2, 40) connecting to the positive terminal and the negative terminal [0449], the voltage sense tabs (Fig. 42, 842) are connected to the busbar (Fig. 42, 40; [0453]).
Regarding claim 8,
Modified Yoshimoto teaches the battery module of claim 7 (see elements of claim 7 above), wherein the first FPCA is formed with a notched slot (Fig. 3, 81; [0136], “FCB insertion cutouts”), and is connected to the busbar or the thermistor FPCA through a heat stake disposed in the notched slot ([0136], “pulse heat bonding”, which is substantially the same as heat staking).
Regarding claim 9,
Modified Yoshimoto teaches the battery module of claim 1 (see elements of claim 1 above), wherein the first FPCA comprises a main body (Fig. 27, 50 a; [0297]) and branch parts (Fig. 27, 50 b; [0297], “bent inward at a right angle and further bent downward”) extending from a side of the main body, the branch parts are folded to extend away from the main body [0297], at least a part of the temperature sense tabs (see elements of claim 1 above, “reflow solder”) are disposed in the branch parts (Fig. 27, 50b, [0141], “the state detecting circuit 20 and the one end of the FPC 50 are coupled to each other by reflow soldering”).
Regarding claim 10,
Yoshimoto teaches a vehicle comprising a battery module [0029], wherein the battery module comprises: 
a plurality of battery cells (Fig. 2, 1; [0092]) connected in with each other [0092];
 a first FPCA (Fig. 2, 50; [0115]) including a first flexible substrate (Fig. 2, base surface of 50);
and voltage sense lines (Fig. 7, 51; [0095]) connected with voltage sense tabs (Fig. 42, 842; [0451]) and temperature sense lines (Fig. 7, 52; [0093]) connected with temperature sense tabs ([0141], “reflow solder”; it is the examiners position that the solder on the temperature sense lines reads as a tab because it is a metal protrusion for electrical connection) formed on the first flexible substrate (Fig. 7, 50; [0141]); the examiner notes that the voltage sense tabs and its voltage sense lines are formed on the first flexible substrate (Fig. 7, 50; [0138]);
the voltage sense tabs are electrically connected with a positive terminal or a negative terminal of the battery cells to measure the voltage of the battery cells (Fig. 3, 1; [0095], “connected to the positive electrode terminal and the negative electrode terminal…detecting the voltage”); 
a second printed circuit assembly, or PCA (Fig. 2, 20; [0094]) capable of detecting the temperature based on a change of resistance of the temperature sensing element [0097], including a second substrate (Fig. 1, base surface of 20; [0097]);
and a temperature sensor (Fig. 2, 30; [0097]) and connection tabs [0141], “reflow solder”; it is the examiners position that the solder on the temperature sensor reads as a tab because it is a metal protrusion for electrical connection) spaced apart and electrically connected with each other through conductive traces (Fig. 1, 20; [0141]; it is the examiners position that the second printed circuit assembly requires conductive traces in order for electrical signals from 52 to be properly received, such that the connection tabs and the temperature sensor are electrically connected through such traces because without them the circuit would be incomplete and no electrical connection would be present; accordingly, the conductive traces indirectly connect the connection tabs and temperature sensor by sustaining their electrical connection via temperature detecting lines 52) formed on the second printed circuit assembly (Fig. 1, 20, [0141]),
wherein the temperature sensor is arranged to abut the battery cells [0145],
and the connection tabs are connected to the temperature sense tabs (Fig. 13, 57) so as to transmit the temperature signals detected by the temperature sensor to the temperature sense lines of the first FPCA ([0186], “PTC elements 60 are inserted in the voltage detecting lines 51”)
While Yoshimoto fails to teach a thermistor and flexible chip explicitly, Baxter teaches a using a thermistor with a flexible chip (Fig. 40, 4020; [0111]; [0114], “flexible chip”) in order to monitor the temperature of individual battery cells and communicate with a flexible circuit assembly 3810 and flexible in order to allow the thermistor to better hold the temperature sensing chip [0114]. Additionally, the examiner notes the use of the word “flexible” is a vague term encompassing many different materials. Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to substitute the thermistor and flexible substrate of Baxter with the second substrate of the battery module of Yoshimoto in order to measure individual voltages of the cells and thus their temperatures as well as allow the thermistor to better hold the temperature sensing chip by being able to flex, improving the range of operable conditions.
Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive. 
In regard to claims 1 and 10, applicant argues that Yoshimoto does not teach a second flexible circuit board, but rather seemingly a rigid flexible circuit board; however, this is not persuasive as the term “flexible” is a broad term that can apply to any material that can be flexed to any measurable degree, and Yoshimoto is silent to the circuit 20 being rigid, and the rejection now cites Baxter for the flexible limitation.  
Applicant argues that the temperature detecting lines 52 in Yoshimoto should not be considered conductive traces formed on a substrate.  However, in light of the further specified rejection of claim 1 above, this is not persuasive, as the temperature detecting lines 52 are not considered the conductive traces formed on a substrate, the rejection instead cites the conductive traces that must be required within the second flexible substrate to complete the circuit between the connection tabs and temperature sensor.  Accordingly, the conductive traces indirectly connect the connection tabs and temperature sensor by sustaining their electrical connection via temperature detecting lines 52.  The examiner notes that the present claims do not explicitly require that the temperature sensor be located on the second flexible circuit board, a feature that is not explicitly within the prior art. 
Applicant argues that the conductive traces connecting the temperature sensor and connection tabs are formed at the base surface of the first FPCA 50 instead of being on the second flexible substrate; however, this is not persuasive as the conductive traces specified in the rejection of claim 1 above are within the second flexible substrate 20.
Applicant argues that the remaining claims should be allowed based off an allowable claim 1; however, this is not persuasive as the rejection of claim 1 has been sustained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728